UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SHAGHAYEGH KEYHANPOOR et al.,

                Plaintiffs,

       v.                                               Civil Action No. 21-1182 (TJK)

ANTONY BLINKEN et al.,

                Defendants.


                                   MEMORANDUM OPINION

       Plaintiffs—two foreign visa applicants, two U.S. citizens, and a nonprofit—sued various

federal officials to challenge the denial of visa applications under federal immigration law. They

allege that consular officers refused to issue visas for the applicants because of their past service

in the Iranian Revolutionary Guard Corps. Defendants moved to dismiss for lack of subject-matter

jurisdiction and failure to state a claim. For the following reasons, the Court will grant Defendants’

motion and dismiss the case. 1

I.     Background

       Under the Immigration and Nationality Act (“INA”), noncitizens living abroad must apply

for and receive a visa to permanently reside in the United States. See 8 U.S.C. § 1101(a). If a

noncitizen abroad has a U.S. citizen relative, that relative may file a Form I-130, Petition for Alien

Relative with U.S. Citizenship and Immigration Services.           See 8 U.S.C. § 1154; 8 C.F.R.

§ 204.1(a)(1). If approved, the noncitizen may submit a visa application to a local consulate and


1
  Also before the Court is Defendant’s Motion for Relief from Local Civil Rule 7(n). ECF No. 27.
That rule required Defendants to file a certified list of the contents of certain administrative records
“simultaneously with the filing of [their] dispositive motion.” LCvR 7(n)(1). Plaintiffs opposed
the motion. ECF No. 29. Because the Court will grant Defendants’ motion to dismiss on the
complaint alone, it will also grant this motion.
interview with a consular officer. See Ghadami v. United States Dep’t of Homeland Sec., No. 19-

cv-397 (ABJ), 2020 WL 1308376, at *1 (D.D.C. Mar. 19, 2020); 22 C.F.R. §§ 204.2(a)(3),

42.67(a)(3).

         The decision whether to grant a visa lies with the consular officer.             See 8 U.S.C.

§ 1201(a)(1); 22 C.F.R. § 42.81(a). But the INA itself sets out various grounds on which a noncit-

izen may be inadmissible and ineligible for a visa, including the Terrorism Related Inadmissibility

Grounds (“TRIG”). 8 U.S.C. § 1182(a), (a)(3)(B). Among the TRIG classifications, members of

terrorist organizations and those who have “received military-type training . . . from or on behalf

of any organization that, at the time the training was received, was a terrorist organization” are

inadmissible. Id. § 1182(a)(3)(B)(i)(V)–(VI), (VIII).

         There are three “tiers” of “terrorist organizations” under TRIG. They include any organi-

zation

         (I) designated under section 1189 of [the INA]; (II) otherwise designated, upon
         publication in the Federal Register, by the Secretary of State . . . as a terrorist or-
         ganization, after finding that the organization engages in [terrorist activity]; or (III)
         that is a group of two or more individuals, whether organized or not, which engages
         in . . . [terrorist activity].

8 U.S.C. § 1182(a)(3)(B)(vi). The consular officer determines whether a visa applicant is inad-

missible under TRIG. See 8 U.S.C. § 1201(g).

         In 2019, the State Department designated the Iranian Revolutionary Guard Corps (“IRGC”)

a Tier I Foreign Terrorist Organization under 8 U.S.C. § 1189. 2 Thus, any visa applicant who




2
  The IRGC is a branch of the Iranian Armed Forces. When announcing the Department’s decision
to designate the IRGC a terrorist organization, Former Secretary of State Michael R. Pompeo ex-
plained, “The IRGC masquerades as a legitimate military organization,” but “[i]t regularly violates
the laws of armed conflict; it plans, organizes, and executes terror campaigns all around the world.”



                                                    2
served in the IRGC after its Tier I designation took effect is inadmissible under TRIG. But an

applicant who served before 2019 may still be inadmissible if a consular officer finds that the

IRGC qualified as a Tier III organization while they served.

       Mohsen Keyhanpoor and Mohammadsadegh Mehrabani Ardekani (the “IRGC Plaintiffs”)

both served two-year terms in the IRGC many years ago. ECF. No. 20 (“Compl.”) ¶¶ 32, 42. They

allege that “Iranian males who are legally required to enter the draft can be drafted into one of the

three branches of the armed forces: the Army, Law Enforcement Force or IRGC, with no option

to choose or right of refusal.” Id. ¶ 29. They also assert that failing to register for the draft or

serve could have resulted in serious penalties, including the loss of civil rights or jail time. Id.

¶¶ 4–5. Keyhanpoor alleges that, beginning in 1996, he “served his mandatory conscription with

IRGC for two years. He only ever served within Iran and was never stationed abroad. . . . [And]

he worked in the human resources division . . . [where] his duties were administrative.” Id. ¶ 35.

So too, Mehrabani Ardekani alleges “[h]e was randomly assigned to IRGC” for his mandatory

two-year service in 2003, where “he was assigned to a desk job” and “[h]is duties were primarily

human resources.” Id. ¶¶ 41–43. Both claim they “ceased all contact and communication with

IRGC” after their service. Id. ¶¶ 37, 44.

       Years later, in 2016, Mohsen Keyhanpoor married Shaghayegh Keyhanpoor, a U.S. citizen.

Compl. ¶ 38. Not long after, the couple filed a Form I-130, and Mohsen Keyhanpoor appeared for

a consular interview at the U.S. Embassy in Ankara, Turkey. Id. ¶ 39. Ultimately, in 2020, the

consular officer refused his visa application, citing TRIG ineligibility. Id. Later that year, and




Remarks to the Press: Secretary Pompeo Announces Intent to Designate IRGC as a Foreign Ter-
rorist Organization, U.S. EMBASSY IN EGYPT (Apr. 8, 2019), https://eg.usembassy.gov/secre-
tary-pompeo-announces-intent-to-designate-irgc-as-a-foreignterrorist-organization/.



                                                 3
upon Mohsen Keyhanpoor’s request, the consular officer reconsidered the refusal but declined to

issue the visa. Id. ¶ 40.

        Alireza Mehrabani, Mohammadsadegh Mehrabani Ardekani’s U.S. citizen father, filed a

Form I-130 for his son in 2011. Compl. ¶ 46. Mehrabani Ardekani appeared for a consular

interview at the U.S. Embassy in Ankara in 2019. Id. In 2020, the consular refused his visa under

TRIG. Id. ¶ 47.

        In August 2021, the two IRGC Plaintiffs, their two U.S. citizen family members (“U.S.

Citizen Plaintiffs”), and Pars Equality Center (“Pars”)—a nonprofit—sued Defendants for violat-

ing the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702, 706(2), the INA, and the Fifth

Amendment’s Due Process Clause. They allege that Defendants’ actions in denying the visas

under TRIG were arbitrary and capricious because they were “based on legal error; failed to con-

sider all relevant factors; [were] contrary to the INA; and lacked a rational explanation, particularly

in light of the reliance interests at stake.” Compl. ¶ 57. They also say that Defendants violated

the IRGC and U.S. Citizen Plaintiffs’ Fifth Amendment rights. See id. ¶¶ 59–64. Consular offic-

ers’ blanket TRIG application to former IRGC members, they argue, has deprived them of statu-

tory and regulatory rights “related to the petition[] for and issuance of visas” and liberty interests

in living together in the United States. Id. ¶¶ 61–63.

        Defendants moved to dismiss, arguing that Pars lacks standing and that the IRGC Plaintiffs

lack standing on their Fifth Amendment claim. See ECF No. 28 at 15–16. They also argue that

even those Plaintiffs who have standing fail to state either an APA or Fifth Amendment claim. Id.

at 16–17.




                                                  4
II.     Legal Standards

        When a party moves to dismiss under Federal Rule of Civil Procedure 12(b)(1), the plain-

tiffs “bear[] the burden of establishing [subject-matter] jurisdiction by a preponderance of the ev-

idence.” Didban v. Pompeo, 435 F. Supp. 3d 168, 173 (D.D.C. 2020). A court reviewing such a

motion “assumes the truth of all material factual allegations in the complaint, and construes the

complaint liberally, granting plaintiff the benefit of all inferences that can be derived from the facts

alleged.” Id. (cleaned up).

        “In order to survive a motion to dismiss under Rule 12(b)(6), a plaintiff need only plead

‘enough facts to state a claim to relief that is plausible on its face’ and to ‘nudge [their] claims

across the line from conceivable to plausible.’” Didban, 435 F. Supp. 3d at 173 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

III.    Analysis

        A.      Certain Plaintiffs Lack Standing

        Defendants raise two challenges to the Court’s jurisdiction as to Pars and the IRGC Plain-

tiffs. First, they argue that Pars lacks organizational standing. ECF No. 28 at 19–21. Second,

they contend the IRGC Plaintiffs have not suffered an Article III injury for their Fifth Amendment

claim because, as unadmitted foreign citizens, they do not have constitutional rights. Id. at 25–26.

Thus, they too lack standing on their constitutional claim. The Court agrees.

                1.      Pars Equality Center

        Pars Equality Center lacks organizational standing. A little background: “Pars is a com-

munity-based social and legal services organization dedicated to helping Iranian American and




                                                   5
other Persian-speaking communities fulfill their full potential as informed, self-reliant, and respon-

sible members of American society.” Compl. ¶ 13. Among their other services, Pars “assist[s]

members with family-based visa petitions and consular processing.” Id. ¶ 14. They say that

“[s]ince the [IRGC TRIG] designation took effect, the Pars legal team has been inundated with

inquiries from the community asking questions and expressing concerns.” Id. ¶ 17. And

“[r]esponding to these inquiries has diverted significant resources from other areas of Pars’ prac-

tice and services.” Id. In this action, Pars represents itself as well as Plaintiffs Mehrabani Ardekani

and his father.

       Organizations must satisfy the same standing requirements as individuals. 3 They too must

show “an actual or threatened injury in fact that is fairly traceable to the defendant’s allegedly

unlawful conduct and likely to be redressed by a favorable court decision.” ASPCA v. Feld Ent.,

Inc., 659 F.3d 13, 24 (D.C. Cir. 2011).

       To state a cognizable injury, an organization must allege “a concrete and demonstrable

injury to its activities,” not just “a mere setback to [its] abstract social interests.” PETA v. U.S.

Dep’t of Agric., 797 F.3d 1087, 1093 (D.C. Cir. 2015) (cleaned up). “[T]he expenditure of re-

sources on advocacy is not a cognizable Article III injury.” Turlock Irrigation Dist. v. Fed. Energy

Regul. Comm’n, 786 F.3d 18, 24 (D.C. Cir. 2015). Rather, an organization must show (1) that the

challenged conduct “perceptibly impair[s] the organization’s ability to provide services,” Food &

Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015); and (2) that it “used its resources

to counteract [the alleged] harm.” Id. Additionally, “in those cases where an organization alleges

that a defendant’s conduct has made the organization’s activities more difficult, the presence of a



3
  Defendants also challenge Pars’s third-party standing. Pars does not respond to Defendants’
arguments on this point, and they do not plausibly allege any theory of third-party standing. So
the Court agrees Pars lacks third-party standing.


                                                  6
direct conflict between the defendant’s conduct and the organization’s mission is necessary . . . to

establish standing.” Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1430 (D.C. Cir.

1996).

         Pars falls short of its burden to show standing.           It asserts that “[r]esponding to

[IRGC/TRIG–related] inquiries has diverted significant resources from other areas of Pars’ prac-

tice and services.” Compl. ¶ 17. But this is merely a conclusory allegation that mirrors the legal

standard. Pars does not allege, for example, what “responding to inquiries” practically entails,

what resources those responses have required, or how and to what extent diverting those resources

has affected its other work.

         The D.C. Circuit’s opinion in Spann v. Colonial Village, Inc., 899 F.2d 24 (D.C. Cir. 1990)

offers a helpful contrast. There, the Circuit found that fair-housing organizations had standing

where they alleged that defendants’ discriminatory advertising “impelled the organizations to de-

vote resources to checking or neutralizing the ads’ adverse impact,” and the advertisements “re-

quired them to devote more time, effort, and money to endeavors designed to educate not only

black home buyers and renters, but the D.C. area real estate industry and the public.” Id. at 27.

Specifically, the organizations’ executive directors supplied affidavits that explained how defend-

ants’ discriminatory advertisements “directly decrease[d] the effectiveness of the [organization’s]

efforts to educate the real estate industry and the community” and “necessitate[d] increased edu-

cational efforts” to counteract defendants’ influence. Id. at 28 (emphasis added) (citations omit-

ted).

         The only detail Pars offers is this: “Instead of devoting its resources to representing clients

in their immigration cases, the Pars legal team has been forced to spend time advising clients and

other community members on the IRGC TRIG designation.” Compl. ¶ 17. Similarly, it argues it




                                                   7
“has standing because [it has] . . . deplet[ed] the organization’s resources in consulting, research-

ing, filing, and advocating IRGC TRIG ban cases.” ECF No. 30 at 2. Again, these are largely

conclusory allegations, without factual detail. On top of that, part of what Pars alleges, in essence,

is that it has depleted its resources litigating cases related to the IRGC TRIG designation (including

this one). But the Circuit has made clear that “an organization’s diversion of resources to litigation

or to investigation in anticipation of litigation is considered a ‘self-inflicted’ budgetary choice that

cannot qualify as an injury in fact for purposes of standing.” Feld Ent. Inc., 659 F.3d at 25; see

also Equal Rights Ctr. v. Post Props. Inc., 633 F.3d 1136, 1140 (D.C. Cir. 2011). In the end, Pars

has not shown that its very ability to provide services has been “perceptibly impaired” so as to

confer standing on it.

        For these reasons, the Court will grant the motion to dismiss Pars for lack of subject-matter

jurisdiction. 4

                  2.     IRGC Plaintiffs

        Defendants also argue that the IRGC Plaintiffs lack standing to pursue their Fifth Amend-

ment claim. ECF No. 28 at 25–26. “[F]oreign citizens outside U.S. territory do not possess rights

under the U.S. Constitution.” Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 140 S. Ct.

2082, 2086 (2020). Relevant here, the Circuit has held that unadmitted foreign citizens abroad

“may not assert a Fifth Amendment right in challenging the procedures for granting immigrant

visas.” Legal Assistance for Vietnamese Asylum Seekers v. Dep’t of State, 104 F.3d 1349, 1354

(D.C. Cir. 1997). In fact, Plaintiffs do not even address Defendants’ arguments that the IRGC




4
 In addition, as explained below, the Court will dismiss the claims brought by the IRGC and U.S.
Citizen Plaintiffs under Rule 12(b)(6). Even if Pars had standing, it does not explain how (or even
argue that) its claims would survive the Court’s reasoning dismissing all the other claims in the
complaint.


                                                   8
Plaintiffs lack standing to pursue their Fifth Amendment claim. 5 Thus, the Court will also grant

the motion to dismiss the Fifth Amendment claim as to the IRGC Plaintiffs.

       B.      Plaintiffs Have Failed to State a Claim for Relief

       Defendants next argue that the consular nonreviewability doctrine bars any APA challenge

to the two visa denials. ECF No. 28 at 32–37. They also contend that the U.S. Citizen Plaintiffs

have failed to state a Fifth Amendment claim because they do not allege Defendants deprived them

of a constitutionally protected liberty or property interest. Id. at 28–30. Again, the Court agrees

with Defendants.

               1.      Consular Nonreviewability

       Plaintiffs’ APA claim asks the Court to look behind the consular officers’ refusals of the

IRGC Plaintiffs’ visa applications to the merits and policies informing those outcomes. But under

the consular nonreviewability doctrine, it cannot. “Consular nonreviewability shields a consular

official’s decision to issue or withhold a visa from judicial review, at least unless Congress says

otherwise.” Baan Rao Thai Rest. v. Pompeo, 985 F.3d 1020, 1024 (D.C. Cir. 2021). The doctrine

applies once “a consular officer has made a decision with respect to a particular visa application.”

Nine Iraqi Allies Under Serious Threat Because of Their Faithful Serv. to the U.S. v. Kerry, 168

F. Supp. 3d 268, 290 (D.D.C. 2016) (cleaned up). At that point, courts may not review the consular

officer’s decision “even where it is alleged that the consular officer failed to follow regulations,

where the applicant challenges the validity of the regulations on which the decision was based, or




5
  For that reason, as Defendants argue, the Court may also treat this point as conceded. See Texas
v. United States, 798 F.3d 1108, 1100 (D.C. Cir. 2015) (District Court Local Rule 7(b) “is under-
stood to mean that if a party files an opposition to a motion and therein addresses only some of the
movant’s arguments, the court may treat the unaddressed arguments as conceded”).


                                                 9
where the decision is alleged to have been based on a factual error.” Van Ravenswaay v. Napoli-

tano, 613 F. Supp. 2d 1, 4 (D.D.C. 2009). The IRGC and U.S. Citizen Plaintiffs’ APA claim falls

within this doctrine’s broad sweep.

       The doctrine admits only two narrow exceptions: “First, an American citizen can challenge

the exclusion of a noncitizen if it burdens the citizen’s constitutional rights. The second occurs

whenever the Congress says otherwise.” Baan Rao Thai Rest., 985 F.3d at 1024–25 (cleaned up).

Plaintiffs do not dispute that neither exception applies to the APA claim here, so it must be dis-

missed.

       Plaintiffs’ only contrary argument is that exclusion based on service in the IRGC—before

the IRGC was designated a Tier I terrorist organization—is “not facially legitimate or bona fide.”

ECF No. 30 at 3 (citing Kleindienst v. Mandel, 408 U.S. 753, 770 (1972)). This contention is

meritless. By invoking TRIG, Defendants provided a facially legitimate justification for denying

the IRGC Plaintiffs’ visas. See Udugampola v. Jacobs, 795 F. Supp. 2d 96, 106 (D.D.C. 2011)

(“By providing the applicant the statutory basis for the denial of his visa, the defendants provided

a facially legitimate justification.”). To boot, Plaintiffs concede that Defendants may lawfully

apply TRIG to visa applicants who served in the IRGC before its Tier I designation took effect if

a consular officer “identif[ies] IRGC as a Tier III terrorist organization.” Compl. ¶ 52. And other

than their conclusory assertion that Defendants’ visa denials were not bona fide, they allege noth-

ing that suggests the consular officers acted in bad faith. Thus, the Court “will [not] look behind

the exercise of [their] discretion.” Kleindienst, 408 U.S. at 770.

               2.      Fifth Amendment Due Process Claim

       While consular nonreviewability forecloses APA review of the IRGC Plaintiffs’ visa deni-

als, the U.S. Citizen Plaintiffs’ Fifth Amendment claim fits one of the doctrine’s exceptions. See




                                                 10
Baan Rao Thai Rest., 985 F.3d at 1024 (“[A]n American citizen can challenge the exclusion of a

noncitizen if it burdens the citizen’s constitutional rights.”). Even so, the Court will dismiss the

claim because the U.S. Citizen Plaintiffs fail to allege any deprivation of a constitutionally pro-

tected interest. Thus, they fail to state a Fifth Amendment violation.

        “[T]he first inquiry in every due process challenge is whether the plaintiff has been de-

prived of a protected interest in ‘property’ or ‘liberty.’” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526

U.S. 40, 59 (1999). Plaintiffs allege that “Defendants’ actions have resulted in a system in which

U.S. citizens are denied the ability to live with their loved ones in the U.S.” Compl. ¶ 59. 6 But

they have no constitutional right to do so.

       First, Alireza Mehrabani does not have a constitutionally protected interest in living with

his adult son in the United States. See Butera v. District of Columbia, 235 F.3d 637, 656 (D.C.

Cir. 2001) (“[A] parent does not have a constitutionally-protected interest in the companionship of

a child who is past minority and independent.”); cf. Khachatryan v. Blinken, 4 F.4th 841, 860 (9th

Cir. 2021) (“[A]n adult citizen has no fundamental right to have his or her unadmitted nonresident

alien parent immigrate into the United States.”).

       Second, Shaghayegh Keyhanpoor lacks a liberty interest in residing in the United States

with her husband. The Circuit has long declined to recognize such an interest. See Swartz v.

Rogers, 254 F.2d 338, 339 (D.C. Cir. 1958) (“no constitutional right which is violated by the de-

portation of [a citizen’s] husband” because “[t]he physical conditions of the marriage may change,




6
  Plaintiffs also allege that Congress and agencies have created statutory and regulatory rights
“related to the petitioning for and issuance of visas and other immigration benefits.” Compl.
¶¶ 61–62. They do not identify what these “rights” are, nor do they connect them to a constitu-
tionally recognized liberty or property interest. Moreover, the U.S. Citizen Plaintiffs—the only
plaintiffs with standing as to this claim—cannot assert any interest in “rights related to the peti-
tioning for issuance of visas and other immigration benefits” for which they never applied.


                                                11
but the marriage continues”); Rohrbaugh v. Pompeo, 2020 WL 2610600, at *1 (D.C. Cir. May 15,

2020) (per curiam) (reaffirming Swartz); see also Colindres v. U.S. Dep’t of State, 575 F. Supp.

3d 121, 133 (D.D.C. 2021) (“Based on the holding in Swartz, numerous courts in this District have

dismissed the argument raised here, that denial of an alien spouse’s visa implicates the due process

rights of a citizen spouse.” (collecting cases)).

         Plaintiffs try to overcome Swartz by pointing to Kerry v. Din, 135 S. Ct. 2128 (2015). ECF

No. 30 at 4. But they readily acknowledge that the Din Court “did not reach a controlling decision

on whether U.S. citizens have a constitutional interest in the immigrant visa process of their family

members.” Id. In fact, the Din plurality aligns with Swartz. See 135 S. Ct. at 88–89. Plaintiffs

instead ask the Court to reject Swartz’s clear and long-standing rule in favor of Justice Breyer’s

Din dissent. This the Court cannot do. “[T]he reasoning of the Swartz decision, as well as its

holding, remains controlling until the D.C. Circuit or the Supreme Court says otherwise.” Jafar-

zadeh v. Nielsen, 321 F. Supp. 3d 19, 49 (D.D.C. 2018).

         Because the U.S. Citizen Plaintiffs do not allege that they have a protected liberty interest

in their relatives receiving visas, the Court will dismiss their claims under the Fifth Amendment.

   IV.      Conclusion

         For all the above reasons, the Court will grant Defendants’ motion to dismiss. A separate

order will issue.



                                                               /s/ Timothy J. Kelly
                                                               TIMOTHY J. KELLY
                                                               United States District Judge

Date: September 28, 2022




                                                    12